DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Arguments
Applicant’s arguments, see pg 10, filed 04/08/2021, with respect to claims have been fully considered and are persuasive.  As a result, a non-final is issued. 



Allowable Subject Matter
Claims 2-6, 8, 11-15, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al., SODA: a Service-On-Demand Architecture for Application Service Hosting Utility Platforms, 2003 (hereinafter Jiang) in view of Applicant Admitted Prior Art (background, Spec) (hereinafter AAPA).

As per claim 1, Jiang teaches: 

A system comprising: 
one or more processors; and 
a memory having computer-executable instructions stored thereupon which, when executed by the one or more processors, cause the system to set up at least part of a service on network resources that are operated and managed by a service provider by: 
receiving input defining a target environment of the service, wherein implementation of the target environment of the service requires onboarding of the at least part of the service from client-managed resources to the network resources, wherein the client-managed resources comprise resources (Jiang, , 3.3  SODA Daemon, Fig 1— some resources exists in order to have clients requests); 
accessing onboarding information stored in a database to identify one or more tasks to onboard the at least part of the service from the client- managed resources to the network resources  (Jiang, 3.3  SODA Daemon, Fig 1— an accessing step exists in order for SODA Daemon to download the service image from the location specified by the ASP); and 
causing execution of the one or more tasks to onboard the at least part of the service from the client-managed resources to the network resources (Jiang, 3.3  SODA Daemon, Fig 1—a causing step exists in order to bootstrap the virtual service node).

Jiang does not expressly teach: 
wherein the resources are on-premises resources.  

However, AAPA discloses: 
wherein the resources are on-premises resources (AAPA, [0002]).  

Both AAPA and Jiang pertain to the art of compute service creation. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use on-premise resources because it is common for clients to set up and manage the company's own on-premises servers (AAPA, [0002]).  

As per claim 10, see rejection on claim 1. 

As per claim 19, see rejection on claim 1. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang/AAPA as applied to claims above, and further in view of Gracia et. al. (US2017/0060633) (hereinafter Gracia).

As per claim 9, Jiang/AAPA teaches: 
The system of claim 1 (see rejection on claim 1).


wherein the onboarding information comprises a state diagram that models dependencies between individual tasks in the one or more tasks.


However, Gracia discloses: 
wherein the onboarding information comprises a state diagram that models dependencies between individual tasks in the one or more tasks (Gracia, [0048]).

Both Gracia and Jiang/AAPA pertain to the art of compute task execution. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a dependency graph because using graphs to model sequences is a common way of conveying information.  A PHOSITA would thus know to use Gracia’s method to model sequences.

As per claim 18, see rejection on claim 9. 

Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.